Supplement Dated July 10, 2014 To the Product Prospectus for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account K Multi-Fund® Variable Life This supplement outlines certain changes to your variable universal life insurance product prospectus.It is for informational purposes only; no action is required on your part.Keep this supplement with your prospectus for future reference. Changes to “The Investment Advisors” section of the prospectus: Delaware VIP® Smid Cap Growth Series is now subadvised by Jackson Square Partners, LLC.
